Citation Nr: 1103434	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-10 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been obtained to reopen a 
claim of entitlement to service connection for a chronic 
imbalance disorder (previously denied as dizziness and cerebral 
ataxia with vertigo), to include as secondary to service-
connected bilateral hearing loss, tinnitus, and/or bilateral pes 
planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Des 
Moines, Iowa.  

The issue before the Board today was previously remanded in June 
2008 to schedule the Veteran for a Travel Board hearing.  
However, in June 2008, the Veteran indicated that his health did 
not allow him to travel to the RO for any type of hearing.  As 
such, his request for a hearing is considered withdrawn.  38 
C.F.R. § 20.704(d) (2010).  Thereafter, the Board remanded this 
appeal for further evidentiary and procedural development in June 
2009.  As discussed below, the Board finds that there was 
substantial compliance with its remand; thus, it may proceed with 
a decision at this time.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In September 2010, the Board requested an advisory opinion from 
an independent medical expert.  See 38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901(d) (2010).  The requested opinion has 
been received and associated with the record.  In November 2010, 
a copy of the medical opinion was provided to the Veteran and his 
representative, and they were offered the opportunity to present 
additional evidence or argument.  See 38 C.F.R. § 20.903 (2010); 
see also Thurber v. Brown, 5 Vet. App. 119 (1993).  The Veteran's 
accredited representative responded with written arguments in 
support of this claim in January 2011; as of the date of this 
decision, no response has been received from the Veteran.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  An RO rating decision dated in June 2003 denied the Veteran's 
request to reopen a previously denied claim of entitlement to 
service connection for cerebral ataxia with vertigo (previously 
denied as dizziness); he did not perfect an appeal as to this 
decision.

2.  Evidence associated with the claims file since the June 2003 
decision is new, and when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim; it also raises a reasonable possibility 
of substantiating the previously disallowed claim.

3.  The competent and probative evidence fails to demonstrate 
that a chronic imbalance disorder manifested during military 
service or for many years later; it also does not show that the 
Veteran's current chronic imbalance disorder is otherwise related 
to service.  

4.  The competent and probative evidence fails to demonstrate 
that the Veteran's chronic imbalance disorder was caused or 
aggravated by his service-connected hearing loss, tinnitus, or 
bilateral pes planus with plantar fasciitis.  


CONCLUSIONS OF LAW

1.  The June 2003 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been submitted since the prior 
final denial as to the issue of entitlement to service connection 
for a chronic imbalance disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

3.  A chronic imbalance disorder was not incurred in or 
aggravated by the Veteran's active duty service, nor is it 
proximately due to or aggravated by service-connected 
disabilities.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. § 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

Initially, the Board observes that it is granting the full 
benefit sought on appeal as it pertains to whether to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for a chronic imbalance disorder.  Thus, no purpose 
would be served by undertaking an analysis of whether there has 
been compliance with the notice and duty to assist requirements 
set out in the VCAA for the issue of reopening this claim.  As 
for the underlying merits of the claim, written notice provided 
in September 2009 fulfills VA's notice obligations as required by 
the provisions of 38 U.S.C.A. § 5103(a).  See also Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Ideally, this letter 
should have been provided to the appellant prior to the initial 
adjudication of the claim in April 2005.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, the Veteran was provided 
ample opportunity to meaningfully participate in the adjudicatory 
process following the issuance of the aforementioned VCAA 
letters, and the entire record was reviewed and the claim was 
readjudicated in a supplemental statement of the case dated in 
March 2010.  As such, there is no prejudice in the Board 
proceeding with the current appeal at this time.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

Turning to VA's duty to assist, the Board finds that the VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of his 
claim and obtaining a VA examination or opinion as necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.2 (2010).  
Review of the claims file reveals that the Veteran's service 
treatment records have been associated with the claims file, as 
well as all relevant and available VA and non-VA records.  The 
Board acknowledges that some medical records, including those 
from a physician named Dr. Hart, may not be associated with the 
claims file.  However, the Veteran was contacted on numerous 
occasions regarding a need to submit any evidence relevant to his 
claim or to submit a release form for each physician/facility 
where he was treated throughout the years.  In fact, a September 
2009 letter explicitly requested evidence or information 
regarding Dr. Hart, and an April 2008 letter informed the Veteran 
that he needed to resubmit his release form(s) so that each one 
contained the name of only one provider/facility.  No response 
was ever received, however, and the Board is therefore satisfied 
that the VA has fulfilled its obligations with regard to 
assisting the Veteran in developing the record.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the duty to 
assist is not a one-way street).  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding this claim.  

A VA examination was not provided in conjunction with the 
Veteran's claim, however, as mentioned above, the Board sought an 
advisory opinion from an independent medical expert.  See 
38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d).  A review of this 
opinion reflects that the physician reviewed the claims file 
prior to providing answers to the questions presented.  
Furthermore, and as discussed further below, the opinion provided 
adequately addresses the questions presented and contains a 
rationale that is based on both the clinical and lay evidence of 
record as well as generally established medical principles.  As 
such opinions allow the Board to answer the questions before it 
on appeal, no further remand for additional medical evidence is 
necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
see also Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence she should submit to substantiate his claims 
decided below.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Therefore, the Board is satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for appellate 
review.  

Compliance with Prior Board Remand(s)

As noted in the above Introduction, the Board previously remanded 
this appeal in June 2008 and June 2009.  The purpose of the 
former remand was to schedule the Veteran for Travel Board 
hearing.  Prior to scheduling the Veteran for a hearing, the RO 
contacted the Veteran and he indicated that his health did not 
allow him to travel for any type of hearing.  As such, his 
request for a hearing was considered withdrawn and the case was 
returned to the Board.  See 38 C.F.R. § 20.704(d).  

In its June 2009 remand, the Board requested that the Agency of 
Original Jurisdiction (AOJ) provide appropriate VCAA notice, make 
appropriate attempts to obtain any outstanding records from Dr. 
Hart, including contacting the Veteran for an updated release 
form, and readjudicate the Veteran's claim with consideration of 
additional evidence received following the March 2007 statement 
of the case without a waiver of AOJ review.  As discussed above, 
a September 2009 letter provided notice that fulfilled VA's 
notification requirements under the VCAA.  This letter also 
informed the Veteran that he should submit a new release form if 
he desired that VA obtain any outstanding treatment records from 
Dr. Hart.  When no response was received from the Veteran, the 
AOJ readjudicated the claim based on the entire record in a March 
2010 supplemental statement of the case that was mailed to the 
Veteran and his accredited representative.  Thus, it appears that 
there was substantial compliance the Board's remand directives 
and it may continue with a determination at this time.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  




Legal Criteria and Analysis

Historically, the Veteran filed a claim for service-related 
compensation benefits for "dizziness" in February 1972.  It was 
denied by RO rating decision dated in April 1972 on the basis 
that there was no evidence that any disorder manifested by 
dizziness had manifested during service or was otherwise related 
to service.  Thereafter, the Veteran re-filed for benefits in 
December 2002.  In June 2003, the RO denied his request to reopen 
the previously disallowed claim citing a lack of new and material 
evidence as the basis for the denial.  More specifically, the 
rating decision states that while the evidence continues to 
demonstrate a history of treatment for a vestibular disorder 
(diagnosed by a May 2003 VA examiner as cerebral ataxia with 
vertigo), there was no indication that such disorder is related 
to military service.  The Veteran did not appeal the June 2003 
rating decision; thus, it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).  

Subsequent to the June 2003 rating decision, in June 2004, the 
Veteran filed to reopen his claim.  The RO initially denied his 
request to reopen the previously denied claim in its April 2005 
rating decision, but following receipt of the Veteran's notice of 
disagreement in May 2005, it issued a statement of the case in 
which the claim was reopened and the underlying merits were 
denied.  The Veteran perfected an appeal as to the April 2005 
rating decision and it is now before the Board for appellate 
review.  

Initially, the Board acknowledges that the RO reopened the 
Veteran's claim during the pendency of this appeal before denying 
the underlying claim on its merits.  Presumably, the Veteran did 
not disagree with the decision to reopen his previously denied 
claim.  Nevertheless, the question of whether new and material 
evidence has been received to reopen a claim must be addressed in 
the first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds 
that no such evidence has been offered, this is where the Board's 
analysis must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  However, if the Board determines that new and 
material evidence was received sufficient to reopen the claim, it 
may proceed with a determination on the merits of the claim given 
that the RO adjudicated such issue in the March 2007 statement of 
the case.  Cf. Hickson v. Shinseki, 23 Vet. App. 294, 399-400 
(2010) (holding that when the Board reopens a claim after the RO 
has denied reopening that same claim, the matter generally must 
be returned to the RO for consideration of the merits unless the 
Board secures a waiver from a claimant or determines that the 
claimant would not be prejudiced by proceeding to a decision on 
the merits).  

Whether New and Material Evidence has been Received

Generally, an unappealed rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  However, a 
veteran may request that VA reopen his claim upon the receipt of 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  Pertinent VA regulation 
defines "new and material" evidence as evidence not previously 
submitted which relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In 
evaluating a veteran's request to reopen a previously disallowed 
claim, the credibility of any new evidence will be presumed for 
purposes of determining whether to reopen the previously denied 
claim.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

At the time of the final prior denial in this matter, as issued 
in a June 2003 rating decision, the evidence under consideration 
consisted of lay statements from the Veteran that he developed 
hearing loss and tinnitus while serving in the military and that 
following service (in either the mid-1950s or mid-1960s) he began 
to experience episodes of dizziness.  Also of record were service 
treatment records which contained no mention of any 
incoordination, ear disease, or hearing loss.  Post-service VA 
treatment records showed that the Veteran had a history of 
labyrinthine dysfunction since 1966, but that extensive work-up 
by the ear, nose, and throat (ENT) clinic and the neurology 
clinic had failed to result in a definitive diagnosis or 
etiology.  Such records indicated that Meniere's disease had been 
ruled out and that the prevailing diagnoses were positional 
vertigo and multisensory imbalance; possible etiologies included 
painful peripheral neuropathy of the lower extremities and 
vertebrobasilar insufficiency.  More recently dated private 
medical evidence of record suggested inner ear/vestibular nerve 
involvement, cervical problems, and neuronitis were all possible 
factors.  A May 2003 VA ENT examination by a nurse practitioner 
failed to identify any definite etiology for the Veteran's 
vestibular problems (diagnosed as cerebral ataxia with vertigo), 
but nevertheless concluded that they were less likely than not 
related to military service.  

Since the RO's prior final denial in June 2003, additional 
evidence has been associated with the claims file which the Board 
finds to be both "new" and "material."  Specifically, the 
record contains additional lay evidence from the Veteran in which 
he asserts that his physicians have told him his labyrinthitis is 
due to nerve damage to his ear caused by exposure to military 
aircraft during service.  A Veteran's account of what health care 
providers purportedly said, filtered as it is through a lay 
person's sensibilities, is not considered competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
38 C.F.R. § 3.159(a)(1).  However, the focus of the Board's 
analysis in determining whether to reopen the previously denied 
claim is not whether there is sufficient evidence to award 
service connection.  Rather, it is whether evidence has been 
submitted which was not previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
presents the reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In the instant appeal, the Veteran is competent to report what a 
physician reported to him.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Moreover, his statement regarding what was said must 
be presumed to be credible for purposes of determining whether to 
reopen the previously denied claim.  See Justus, 3 Vet. App. at 
512-13.  Thus, he has presented lay evidence which suggests that 
there may be competent medical evidence out there linking his 
vestibular problems to service-connected hearing loss.  Such 
evidence alone would be sufficient to reopen the Veteran's 
previously denied claim, but the Board notes that in addition to 
this statement, the record contains a May 2005 VA primary care 
note that might reasonably be interpreted as suggesting a 
possible relationship between the Veteran's hearing loss and 
dizziness/balance problems.  In this regard, such record contains 
the following clinical assessment: "Chronic hearing loss with 
tinnitus: chronic dizziness with poor balance."  

The United States Court of Appeals for Veterans Claims (Court) 
has held that 38 C.F.R. § 3.156 "suggests a standard that would 
require reopening if newly submitted evidence, combined with VA 
assistance and considering the other evidence of record, raises a 
reasonable possibility of substantiating the claim."  Shade v. 
Shinseki, 24 Vet. App. 110, 119-21 (2010).  Here, the newly 
submitted lay statement and May 2005 VA treatment record contain 
evidence that pertains to the etiology of the Veteran's 
vestibular disorder and raises a possibility of substantiating 
this claim for service connection on a secondary basis.  
Moreover, when viewed in light of evidence already of record - 
namely, evidence showing that other physicians have investigated 
a possible connection between hearing loss and balance/vertigo 
problems in the form of Meniere's disease - such evidence 
suggests that perhaps additional medical evidence is necessary to 
fully consider this theory of entitlement.  Thus, new and 
material evidence has been submitted and the Veteran's previously 
denied claim of entitlement to service connection for an acquired 
psychiatric disorder is reopened.  Shade, 24 Vet. App. at 119-21. 

Service Connection for a Chronic Imbalance Disorder

Turning to the merits of the Veteran's claim, the Board observes 
that pertinent VA law and regulations provide that service 
connection may be granted for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this 
requires (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.303(d).  Alternatively, service connection may be established 
either by showing that a chronic disability or disease was 
incurred during service and later manifestations of such chronic 
disability or disease are not due to intercurrent cause(s) or 
that a disorder or disease was incurred during service and there 
is evidence of continuity of symptomatology which supports a 
finding of chronicity since service.  38 C.F.R. § 3.303(b).  

Service connection may also be warranted for a disability when 
the evidence demonstrates that the disability for which the claim 
is made is proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310 (2010).  Additionally, service connection is warranted 
for a disability which has been chronically worsened by a 
service-connected disease or injury.  Id.; see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

Initially, the Board notes that the Veteran has never asserted 
that his symptoms of dizziness or imbalance began during his 
period of active duty military service.  And, in fact, a review 
of his service treatment records, including the November 1944 
separation examination report, reveals no complaints, diagnosis, 
or treatment for ear disease, incoordination, or 
dizziness/vertigo.  As for the initial onset of his symptoms, the 
record contains lay statements provided by the Veteran during 
this appeal which indicate that he first began to experience 
problems in either the mid-1950s or the mid-1960s.  In 
determining the correct date/timeframe, the Board notes that 
contemporaneous treatment records support an onset of 1965-66.  
Specifically, VA treatment records show that the Veteran 
presented for evaluation in September 1966 with a one-year 
history of dizziness and nausea; subsequent records, including 
private treatment records, continue to show that he reported a 
history of symptoms dating back to 1966.  Under these 
circumstances, the Board finds that the competent and probative 
evidence supports an onset date for a vestibular disorder no 
earlier than 1965, which is two decades after the Veteran's 
release from active duty service.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (holding that it is permissible for the Board 
to conclude that contemporaneous evidence has a greater probative 
value than subsequently reported history); see also Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (observing that it is 
permissible for the Board to apply reasoning found in the Federal 
Rules of Evidence, such as the rule that statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  

Inasmuch as there is no competent evidence that a chronic 
imbalance disorder manifested during service or for many years 
after service, service connection is not warranted on a direct 
basis pursuant to 38 C.F.R. § 3.303(a).  It also may not be 
established pursuant to 38 C.F.R. § 3.303(b) because the Veteran 
has not presented any competent lay or medical evidence which 
establishes that he incurred some injury or disease during 
service which resulted in symptoms of dizziness and imbalance 
that have been continuous since such injury or disease.  

Service connection is therefore warranted only if there is 
competent evidence of a causal relationship between his chronic 
imbalance disorder which manifested no earlier than 1965 and 
service or a service-connected disability, such as hearing loss, 
tinnitus, or pes planus with plantar fasciitis.  See Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. 
§§ 3.303(d), 3.310.  The Board acknowledges that lay evidence 
may, in certain circumstances, be sufficient to establish a 
causal relationship between a current disability and service 
and/or service-connected disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  In the instant appeal, however, the Board is 
of the opinion that the etiology and/or factors related to the 
Veteran's chronic imbalance disorder are not easily observable by 
a lay person, but rather require medical expertise and training 
to evaluate and diagnosis.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  This is evident by the numerous specialist 
evaluations completed throughout the years and the multiple 
etiologies presented and considered by such specialists.  Thus, 
the Board must rely on the competent medical evidence of record 
to determine whether the evidence is in equipoise as to whether 
the Veteran's chronic imbalance disorder is the result of 
military service or is due to or aggravated by a service-
connected disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

As previously discussed, the record contains multiple diagnoses 
pertaining to the Veteran's dizziness and imbalance symptoms, 
including benign positional vertigo, labyrinthine dysfunction, 
disequilibrium, cerebellar ataxia, and right vestibulopathy due 
to vestibular neuronitis.  Furthermore, treatment records and 
reports note multiple possible etiologies for these symptoms, 
including peripheral neuropathy of the feet, vertebrobasilar 
insufficiency, inner ear/vestibular nerve disease, cervical 
problems, labyrinthitis, and neuronitis.  Pertinent to this 
determination, none of the contemporaneous medical evidence 
contains an explanation as to why one diagnosis or etiology is 
more likely than another.  Thus, the Board concludes that it 
should not rely on any of these "opinions" in determining 
whether the Veteran has a chronic imbalance disorder that is 
related to service or service-connected disabilities.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  And 
while the Board acknowledges that the Veteran himself contends 
his physicians have linked his chronic imbalance problems to 
hearing loss and/or military noise exposure during service, such 
evidence is not considered competent evidence sufficient to 
establish a nexus.  See Robinette, 8 Vet. App. at 77.  The VA 
provided the Veteran with ample opportunity to submit statements 
from these physicians, but as of the date of this decision, 
nothing has been received which adequately supports his lay 
assertions.  

Absent a competent and probative opinion in the contemporaneous 
evidence of record, the Board will focus its attention on the 
independent medical opinion (IMO) obtained in October 2010 from 
an otolaryngologist and Assistant Professor at Washington 
University in St. Louis School of Medicine.  In weighing this 
opinion against the various diagnoses and discussions provided in 
the contemporaneous record, the Board notes that the October 2010 
IMO was provided by a specialist in the field of otolaryngology 
who had the opportunity to review the entire claims file, 
including all of the medical evidence previously discussed.  
Following a review of the evidence, the physician identified what 
he felt to be the most likely etiolog(ies) of the Veteran's 
current imbalance problems, making reference to the relevant 
contemporaneous lay and medical evidence when necessary.  As 
such, it will be afforded the most probative value as to the 
issue of whether the Veteran's chronic imbalance disorder is 
related to service or service-connected disabilities.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)); see also Nieves-Rodriguez, 22 
Vet. App. at 304.

After summarizing the relevant clinical and lay evidence 
pertaining to the Veteran's history of imbalance and dizziness 
problems, the private otolaryngologist opined that the "best 
explanation for [the Veteran's] imbalance is a significant loss 
of right vestibular function in 1966 or later. . . . A secondary 
diagnosis is presbystasis, where balance deteriorates with 
aging."  While the physician did not identify what caused the 
Veteran's vestibular loss in 1966, he concluded that it is 
"extraordinarily unlikely" that the Veteran's chronic imbalance 
disorder is related to military service, to include acoustic 
trauma, because there is a lack of clinical evidence "that noise 
exposure causes significant direct vestibular loss" [emphasis 
added].  The otolaryngologist also noted that a relationship 
between the Veteran's imbalance disorder and in-service noise 
exposure or hearing loss is unlikely given that his sensorineural 
hearing loss is symmetric, but his vestibular loss is asymmetric, 
affecting his right ear more than his left ear.  

The Board acknowledges that the October 2010 IMO does not 
expressly discuss whether the Veteran's chronic imbalance 
disorder, to include the vestibular loss in 1966, is causally 
related in any way to hearing loss or tinnitus; it also does not 
elaborate on the opinion that it is "extraordinarily unlikely 
[his loss vestibular function is] related to his flat feet."  
However, a medical opinion need not discuss all evidence to be 
adequate, but rather must describe a veteran's condition in 
sufficient detail so that the Board's evaluation of the claim may 
be fully informed.  See Roberson v. Shinseki, 22 Vet. App. 358, 
366 (2009).  It is clear from the otolaryngologist's report that 
he considered evidence of record which suggested a possible 
relationship between the Veteran's various service-connected 
disabilities and his imbalance disorder as it is discussed in the 
summary of the claims file.  Moreover, it is evident that he 
concluded that none of these disabilities (hearing loss, 
tinnitus, or flat feet) were responsible for causing or 
aggravating the Veteran's chronic imbalance disorder by the fact 
that his report identifies both primary and secondary 
etiologies/factors.  

In sum, there is a lack of in-service evidence of imbalance and 
dizziness problems, an absence of any problems and/or complaints 
for many years post-service, and a probative medical opinion 
linking the Veteran's chronic imbalance disorder to factors other 
than noise exposure during service, hearing loss, tinnitus, or 
flat feet.  Under these circumstances, the Board finds that this 
claim for service connection must be denied.  See Shedden, 381 
F.3d at 1166-67.  As a preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)

ORDER

The Veteran's previously denied claim of entitlement to service 
connection for a chronic imbalance disorder (previously denied as 
dizziness and cerebral ataxia with vertigo) is considered 
reopened, and to this extent, the appeal is granted.

Entitlement to service connection for a chronic imbalance 
disorder (previously denied as dizziness and cerebral ataxia with 
vertigo), to include as secondary to service-connected bilateral 
hearing loss, tinnitus, and/or bilateral pes planus with plantar 
fasciitis, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


